Order reversed, without costs, and motion denied, without costs, with leave to plaintiff to renew upon papers which set forth fully and in detail plaintiff’s financial condition. The motion for alimony was based upon a general allegation by plaintiff that she was without funds for her maintenance and support, and without funds from which to pay for the prosecution of the action. Defendant pointed out that a large sum of money had recently come into plaintiff’s possession. Plaintiff makes no reply to this. Under the circumstances this claim of defendant should have been denied by the plaintiff or the application refused. (Brand v. Brand, 178 App. Div. 822.) Mills, Rich, Putnam, Blackmar and Jaycox, JJ., concur.